                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

DAVID J. REED,                           )
                                         )
             Plaintiff,                  )
                                         )
v.                                       )   CIVIL ACTION NO. 18-0337-MU
                                         )
ANDREW M. SAUL,                          )
Commissioner of Social Security,1        )
                                         )
             Defendant.                  )

                                      JUDGMENT

      In accordance with the memorandum opinion and order entered on this date, it is

hereby ORDERED, ADJUDGED, and DECREED that the decision of the Commissioner

of Social Security denying Plaintiff benefits be AFFIRMED.

      DONE this the 25th day of September, 2019.

                                   s/P. BRADLEY MURRAY
                                  UNITED STATES MAGISTRATE JUDGE




1
 Andrew M. Saul became the Commissioner of Social Security on June 17, 2019.
Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Saul is substituted for
Nancy Berryhill as the proper defendant in this case.
